39 F.3d 1194
NOTICE:  Eleventh Circuit Rule 36-2 states that unpublished opinions are not considered binding precedent.  They may be cited as persuasive authority, provided that a copy of the unpublished opinion is attached to or incorporated within the brief, petition or motion.James J. MALOT, Plaintiff-Appellant,v.ROY F. WESTON, INC. and Weston Services, Inc., Defendants-Appellees.
No. 94-1446.
United States Court of Appeals, Federal Circuit.
Sept. 19, 1994.

1
N.D.Ga.


2
APPEAL DEACTIVATED.

ORDER

3
On consideration of the notice of appeal, a motion of the type enumerated in Fed.R.App.P. 4(a)(4) having been filed in the United States District Court/NORTHERN DISTRICT OF GEORGIA rendering the notice of appeal ineffective, it is


4
ORDERED that the appeal be, and it hereby is, DEACTIVATED.


5
The appeal will be REACTIVATED upon entry of the order disposing of the last such motion outstanding.